DISMISS and Opinion Filed July 2, 2013.




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-00410-CV

                            IN THE INTEREST OF K.G.R., C.H.R.,
                                V.L.R., AND D.F.R., CHILDREN

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-10772

                                MEMORANDUM OPINION
                        Before Justices Moseley, Bridges, and Lang-Miers
                                   Opinion by Justice Moseley
        In a letter dated May 24, 2013, the Court questioned its jurisdiction over this appeal

because it appeared appellant’s notice of appeal was untimely. We instructed appellant to file a

jurisdictional brief, within ten days of the date of the letter, explaining how this Court has

jurisdiction over the appeal. We cautioned appellant that failure to file a jurisdictional brief

within the time requested may result in dismissal of the appeal without further notice. As of

today’s date, appellant has not filed a jurisdictional brief.

        A notice of appeal is due thirty days after the date the judgment is signed. See TEX. R.

APP. P. 26.1. If a party files a timely post-judgment motion extending the appellate timetable,

the notice of appeal is due ninety days after the date the judgment is signed. See TEX. R. APP. P.

26.1(a). An extension of time may be granted if an appellant files a notice of appeal within

fifteen days of the deadline and files a motion complying with rule of appellate procedure
10.5(b).   See TEX. R. APP. P. 26.3.       Without a timely notice of appeal, this Court lacks

jurisdiction. See TEX. R. APP. P. 25.1 (b).

       The trial court signed the divorce decree on October 16, 2012. Appellant filed a timely

motion for new trial on October 29, 2012. Accordingly, the notice of appeal was due on January

14, 2013, ninety days after the date the judgment was signed. Appellant filed his notice of

appeal on February 8, 2013, twenty-five days past the due date. In his notice of appeal, appellant

stated that he was appealing the order signed on January 11, 2013. On that date, the trial court

signed the order denying appellant’s motion for new trial. Appellate timetables begin running

from the date the judgment is signed, not from the date the trial court signs an order on a motion

for new trial. See TEX. R. APP. P. 26.1.

       Because appellant did not file a timely notice of appeal, this Court lacks jurisdiction.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE

130410F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF K.G.R., C.H.R.,                   On Appeal from the 255th Judicial District
V.L.R., D.F.R., CHILDREN                             Court, Dallas County, Texas.
                                                     Trial Court Cause No. DF-11-10772.
No. 05-13-00410-CV                                   Opinion delivered by Justice Moseley.
                                                     Justices Bridges and Lang-Miers,
                                                     participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, Olga Ruiz, recover her costs of this appeal from appellant,

Carlos Ruiz

Judgment entered this 2nd day of July, 2013.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –3–